Given, J.
I. The character of the testimony, and the manner in-which' the examination was made, rendered it difficult td abstract. Owing to disputes as to the correctness of the abstract and amendments, we have read the entire transcript of the evidence, consisting of some one hundred and fifty typewritten pages. But one principle of law is cited in argument, and as to this there is no contention. It is conceded to be a settled principle of equity that, if one of several co-sureties subsequently takes a security from the principal for his own indemnity, it inures to the common benefit of all the sureties, and that eaeh has a right of contribution from his co-surety for any amo'unt which he has been compelled to pay by reason of the suretyship. The evidence before us is from the parties, the son and attorney of the plaintiff, the attorney of the bank, who formerly acted in these matters as attorney for the defendant, and the principal in the notes, A. R. Roberts. The evidence is in direct conflict, and shows in an unusual degree the influence of personal interest- and feeling. It is not required that we should here discuss this evidence at length; it will be sufficient that we state the conclusions reached therefrom.
*747We first inquire as to what payments were made by the plaintiff as surety. It is quite clear that he paid one hundred dollars to the hank on the one thousand dollar note bn May 4, 1888, and in June following four-hundred and twenty-one dollars and thirty cents, which was in full satisfaction of that note, other payments having been made thereon It also* appears that he paid some thirty-four dollars and fifty cents interest in-advance at the time the eight hundred and seventy-five dollar note was-renewed, and thereafter paid upon a judgment rendered against him on the renewed notes four hundi’ed and ninety-six dollars and fifty cents-debt, interest and costs. The appellee contends that most, if not all,, of this amount came from the sale of land owned by Boberts. While it is-true a part of it did come from the sale of the particular land mentioned, yet we are satisfied that said land had theretofore been sold and conveyed, by Roberts to the appellant on account of existing indebtedness, and that the land and the money derived from its sale by the appellant were his.
II. We next inquire whether the appellant held any indemnity from Mr. Boberts against his liability as surety to the bank. It is not questioned but that the appellant did receive from Boberts certificates of stock of the Kansas Dry Goods Company, which he afterwards transferred to Joseph Boberts, son of A. B. Boberts, taking his unsecured promissory note therefor in the sum of six thousand, eight hundred and twelve dollars- and fifty cents, payable in two years, without interest-. The appellant’s claim is that this stock was taken by him from A. B. Boberts upon a. final settlement between them, and on account of existing indebtedness-of Boberts to him. This was the same settlement at which the appellant acquired the land above referred to. . It is claimed by the appellant that he took these certificates of stock at twenty-five cents on the dollar, and that they were worth that amount. Neither the appellant nor his son, whc conducted the settlement for him, nor Mr-. Boberts, with whom the settlement was made, attempted to give anything like a detailed or intelligent account of what evidences of indebtedness were turned over to-Boberts in consideration of these shares of stock. In view of the relation of the appellant and of A. B. Boberts and Joseph Boberts to the Kansas Dry Goods Company, the absence of any good reason why credit for so large a sum was extended to Joseph Boberts, and the unsatisfactory character-of the evidence upon this subject throughout, we are led to think these-shares of stock were not received by the plaintiff in consideration of' existing indebtedness, but as indemnity for his liability as surety to the bank. The appellant, in seeking to eharge the appellee upon shares of' stock in the same company, claims that they were worth twenty-five cents-on the dollar, while the appellee contends that they were only worth ten cents. In either event the value of those received by the appellant was-greater than the amount which he has paid to the bank as surety for Mr. Boberts. It might be said that these shares of stock were taken in the-same settlement in which the land was taken, and, if the transaction as-to the land was Iona fide, it should be so held as to the shares of stock. The disposition made of the land was consistent with fair dealing, and free from the badges of fraud that mark the disposition made of. the-stock.
*748As this view of the ease fully disposes of the appellant’s claim for relief, we need not notice the several questions discussed as to the appel-lee's liability. Eor the reasons stated,. the judgment of the district court is AFFIRMED.